Citation Nr: 0902542	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  06-23 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II, from the initial grant of service 
connection, to include the propriety of the rating reduction 
from 40 percent to 20 percent effective from January 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to October 
1969.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from December 2003 and October 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Wichita, Kansas (RO) which denied the benefits 
sought on appeal.  

In a December 2003 rating decision, the RO granted service 
connection for diabetes mellitus, type II, and assigned a 20 
percent evaluation, effective June 30, 2003, the date of 
receipt of original claim. 38 C.F.R. § 3.400(b)(2) (2008).  
The veteran disagreed with the 20 percent evaluation 
assigned.

In a June 2004 rating decision, the RO assigned an increased 
40 percent rating for diabetes mellitus, type II, effective 
November 11, 2003.  In October 2005, the RO advised the 
veteran by letter that there had been clear and unmistakable 
error (CUE) in the June 2004 rating decision that assigned a 
40 percent evaluation and proposed a reduction to 20 percent.  
In an October 2005 rating decision, the RO reduced the rating 
to 20 percent effective January 1, 2006.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in May 2007; the hearing 
transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in March 2008.  Development has been completed and the case 
is once again before the Board for review.

The issue of whether new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for peripheral neuropathy, to include as secondary 
to service-connected diabetes mellitus, was remanded, in 
accordance with Manlincon v. West, 12 Vet. App. 238 (1999), 
for issuance of a statement of the case.  See 38 C.F.R. §§ 
19.9, 20.200, 20.201 (2008).  The Appeals Management Center 
issued a statement of the case in August 2008.  A substantive 
appeal was not received subsequent to issuance of the August 
2008 statement of the case, rendering the claim procedurally 
defective.  Thus, the issue of whether new and material 
evidence has been presented to reopen the claim of 
entitlement to service connection for peripheral neuropathy, 
to include as secondary to service-connected diabetes 
mellitus, is not currently before the Board.  See Smallwood 
v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required and has no authority to decide the 
claim).


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating for diabetes 
mellitus, type II, to include providing proper notification 
of the proposal to reduce the disability rating and giving 
the veteran the opportunity to submit evidence.

2.  The RO's decision to reduce the appellant's evaluation 
for diabetes mellitus, type II, from 40 percent to 20 percent 
was supported by the evidence contained in the record at the 
time of the reduction and was made in compliance with 
applicable due process laws and regulations.

3.  The veteran's diabetes mellitus, type II, is managed by 
insulin shots, metformin, and a restricted diet; regulation 
of activities is not required to control diabetes.



CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing 
the reduction in ratings prior to effectuating the October 
2005 rating decision which implemented the proposed reduction 
in the disability rating assigned for diabetes mellitus, type 
II, from 40 percent to 20 percent.  38 C.F.R. § 3.105(e) 
(2008).

2.  The reduction of the veteran's disability rating for 
diabetes mellitus, type II, from 40 percent to 20 percent was 
proper; the requirements for restoration have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 
4.119, Diagnostic Code 7913 (2008).

3.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus, type II, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a December 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim for service 
connection, evidence VA would reasonably seek to obtain, and 
information and evidence for which the veteran was 
responsible.  A June 2006 statement of the case provided the 
veteran with notice of the type of evidence necessary to 
establish a disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite the inadequate timing and form of the June 2006 
notice, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the 
December 2003 letter addressed the veteran's original 
application for service connection.  In December 2003, the RO 
awarded service connection for type II diabetes mellitus and 
assigned a 20 evaluation, effective the date of the claim.  
Therefore, the December 2003 letter served its purpose in 
providing VCAA notice and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA regulations provide that where the reduction in evaluation 
of a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (2008).  Furthermore, the regulations 
provide that the veteran is to be notified of the 
contemplated action (reduction or discontinuance) and given 
detailed reasons therefore, and is to be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.

The veteran is also to be informed that he or she may request 
a predetermination hearing, provided that the request is 
received by the VA within 30 days from the date of the 
notice. If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. §§ 
3.105(e),(h) (2008).

In this case, the RO had very specific regulations to follow 
with respect to notifying the veteran of his due process 
rights prior to a rating reduction.  The Board finds that the 
RO provided the veteran with appropriate notice of the 
proposed reduction of his diabetes mellitus, type II.  
Specifically, the RO issued a rating decision in August 2005 
proposing the reduction in the veteran's 40 percent 
disability evaluation, and he was notified of the proposed 
action by letter, dated September 2005.  He was offered an 
opportunity to present additional evidence and testimony at a 
predetermination hearing.  Moreover, once the reduction was 
effectuated, he was notified of the date of the reduction and 
provided with his appeal rights.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  
Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Regarding the duty to assist, VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran's VA and private treatment records, Social Security 
Administration medical records, VA examinations, and a Board 
hearing transcript have been associated with the claims file.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  The record is complete and the 
case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the veteran's service-connected 
disabilities result in symptoms that would warrant different 
ratings.

The veteran is currently assigned a 20 percent disability 
rating for diabetes mellitus, type II, under the provisions 
of 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 20 percent 
rating is assigned where insulin and restricted diet, or; use 
of oral hypoglycemic agent and restricted diet is required.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  A 40 percent 
rating is assigned where insulin, restricted diet, and 
regulation of activities is required. Id.  A 60 percent 
disability rating is assigned for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  Id.  A 100 
percent rating is assigned for diabetes mellitus requiring 
more than one daily injection of insulin, restricted diet, 
and regulations of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.

As set forth above, the RO proposed decreasing the 
appellant's disability rating from 40 percent to 20 percent 
for type II diabetes mellitus in a September 2005 letter.  
The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence, but only after following 
certain procedural guidelines.  The regulations provide that 
the RO must issue a rating action proposing the reduction and 
setting forth all material facts and reasons for the 
reduction.  The veteran must then be given 60 days to submit 
additional evidence and request a predetermination hearing.  
If a hearing is not requested or the veteran requests a 
predetermination hearing but fails to appear without good 
cause and reduction is considered to be still warranted, a 
rating action will be taken to effectuate the reduction.  38 
C.F.R. § 3.105(e), (i)(2).  The effective date of the 
reduction will be the last day of the month in which a 60 day 
period from the date of notice to the veteran of the final 
action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In the present case, the veteran was notified of the RO's 
intent to reduce the 40 percent evaluation for service-
connected diabetes mellitus by letter dated September 9, 
2005.  The veteran was afforded an opportunity to have a 
predetermination hearing and was given at least 60 days in 
which to present additional evidence. 38 C.F.R. §§ 3.105(e), 
(i).  In his September 2005 notice of disagreement, the 
veteran identified additional VA treatment records to be 
obtained.  The RO associated updated VA treatment records 
with the claims file.  The veteran was afforded a RO hearing 
in October 2005.  Final action to reduce the 40 percent 
evaluation to a 20 percent evaluation was taken pursuant to 
38 C.F.R. § 3.105(e) on October 17, 2005.  The appellant was 
informed of this decision by letter dated October 24, 2005.  
The reduction was made effective beginning January 1, 2006.

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements of 38 C.F.R. § 
3.105(e).  The veteran was notified of his rights.  He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires"). 38 C.F.R. § 
3.105(e).  The veteran has not contended that these 
provisions were not complied with.  Therefore, the Board 
finds that all of the evidence of record is in favor of a 
finding that the reduction from 40 percent to a 20 percent 
disability rating was procedurally proper.  As such, the 
Board will address the propriety of the reduction (on its 
merits), along with the appellant's request for an increased 
rating.

With respect to a restoration claim, the Board notes that if 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to 
determination of this issue, the benefit of the doubt in 
resolving the issue is to be given to the veteran.  See 38 
U.S.C.A. § 5107(a); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  The Board is required to ascertain in any rating 
reduction case, based upon review of the entire record, 
whether the evidence reflects an actual change in the 
disability, whether the examination reports reflecting such 
change are based upon thorough examination, and whether any 
improvement actually reflects improvement in the appellant's 
ability to function under the ordinary conditions of life and 
work.  Brown, 5 Vet. App. at 420.

In this case, the medical evidence shows the appellant's 40 
percent disability rating for type II diabetes mellitus was 
in effect less than 5 years; the provisions of 38 C.F.R. § 
3.344(a), which set forth regulatory requirements for 
evaluations in effect for five or more years, are not for 
application.  See 38 C.F.R. § 3.344(c).

The Board finds that the evidence of record is not adequate 
to support restoration of a 40 percent disability rating for 
service-connected diabetes mellitus, type II.  The Board 
finds that the veteran's was properly rated at 20 percent for 
diabetes mellitus, type II, manageable by insulin and 
restricted diet.

A February 2003 private evaluation associated with Social 
Security Administration medical records shows that the 
veteran has diabetes mellitus without evidence of diabetic 
retinopathy, and without evidence of diabetic sensory or 
motor neuropathy.  The veteran had a history of hypoglycemia 
without hospitalization.  The veteran described neuropathy, 
but no sensory abnormalities were noted distally.  Blood 
sugar follow-up and dietary management were indicated.

VA treatment records dated from 2003 to 2005 show that the 
veteran's diabetes mellitus was treated with insulin shots, 
metformin, and a diabetic diet.  VA treatment records dated 
from 2003 to 2005 show that the veteran was prescribed 
"activity to tolerance."  A December 2003 VA treatment 
report noted that the veteran could not exercise due to leg 
gain.  The veteran was encouraged to increase activity.  A 
May 2004 VA treatment report noted that the veteran had 
trouble walking due to vascular surgery.  The veteran was 
recommended to avoid heavy exertion due to carotid stenosis 
subsequent to a July 2005 hospital admission.  An August 2005 
diabetic treatment note shows that the veteran was walking as 
tolerated.  

During a November 2003 VA examination, the veteran denied 
having been hospitalized or treated for ketoacidosis or 
hypoglycemia.  He reported one incident of low blood sugar 
which did not require medical treatment.  The veteran was on 
a carbohydrate restricted diet.  It was noted that the 
veteran was mainly restricted due to peripheral vascular 
disease.  A physical examination and diagnostic and clinical 
tests were completed.  The veteran was diagnosed with 
diabetes mellitus type II, poorly controlled.  There were no 
visual, cardiac, vascular, nephrologic, or neurologic 
complications of diabetes. 

A May 2005 VA general medical examination shows that the 
veteran's diabetes mellitus was treated with a diabetic diet, 
insulin, and metformin.  A review of the claims file shows 
that the veteran's blood sugar was not well controlled and 
that his medications were continuously adjusted.  The veteran 
did not adhere to a proper diet.  A physical examination and 
diagnostic and clinical tests were completed.  The examiner 
stated that diabetes mellitus was poorly controlled despite 
medical treatment.  The examiner also noted that the veteran 
had decreased sensation in the lower extremities, indicating 
diabetic peripheral neuropathy.

An August 2008 VA examination shows that the veteran had no 
history of ketoacidosis or hypoglycemic reactions.  The 
veteran had never been hospitalized for ketoacidosis or 
hypoglycemia.  The veteran denied any particular diet, but 
stated that he had to watch what he ate.  The veteran denied 
any restriction of activities due to diabetes.  He was 
treated with metformin and insulin.  He saw his diabetic care 
provider every two to four months.  He reported that he 
fatigued easily and was weak in the lower extremities.  The 
veteran had chronic pain in the lower extremities and was 
unable to exercise or exert the lower extremities.  Physical 
examination and diagnostic and clinical testing was 
completed.  The veteran was diagnosed with diabetes mellitus 
type II, insulin dependent, poorly control.  The veteran also 
had diagnoses of peripheral vascular disease, diagnosed prior 
to onset of diabetes mellitus, and intermittent peripheral 
neuropathy, more than likely attributed to peripheral 
vascular disease.  The examiner opined that the veteran 
should be on a restricted diet, but did not follow a diet.  
He stated that there is no indication to regulate activities 
due to diabetes.  The examiner stated that the veteran had 
never been diagnosed with ketoacidosis or hypoglycemia, and 
had never been hospitalized due to ketoacidosis or 
hypoglycemia.  He stated that the veteran never had to visit 
a diabetic care provider twice a month.  

During a September 2005 RO hearing, the veteran reported that 
his activities were restricted due to pain in his arms and 
legs, and due to fatigue.  During the May 2005 Board hearing, 
the veteran reported that his activities were restricted, 
stating that doctors wanted him to do some walking in order 
to regulate his diabetes.  Although the veteran reported 
having restricted activities due to his diabetes mellitus 
type II, objective medical evidence does not show that 
regulation of the veteran's activities was required for 
treatment of diabetes mellitus.  VA treatment records do not 
reflect any regulation of activities due to diabetes 
mellitus, type II.  Instead, medical evidence indicates that 
the veteran's activities were limited due to peripheral 
vascular disease and carotid stenosis.  The veteran was 
prescribed "activity to tolerance," indicating that he was 
recommended to increase his activity rather than restrict his 
activities.  Finally, an August 2008 VA examiner stated that 
there was no indication that the veteran had to regulate 
activities due to diabetes.  In short, because the medical 
evidence does not reflect that regulation of activities is 
required to control diabetes, the Board finds that an 
evaluation in excess of 20 is not warranted at any time 
during the appeal period.  See 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2008).  

The reduction of the veteran's disability rating for type II 
diabetes mellitus from 40 percent to 20 percent was proper; 
the requirements for restoration have not been met.  As the 
Board has discussed above, the proper procedures for a rating 
reduction under 38 C.F.R. § 3.105(e) were followed.  Evidence 
of record at the time of the October 2005 rating reduction 
shows that the veteran's diabetes mellitus, type II, was 
managed by insulin shots, metformin, and a restricted diet.  
Evidence of record at that time, to include VA treatment 
records, November 2003 and May 2005 VA examinations, and an 
RO hearing transcript, did not establish that regulation of 
activities was required to control diabetes.  Evaluating the 
veteran's claim under the applicable rating criteria reveals 
that the veteran is properly assigned a 20 percent evaluation 
for diabetes mellitus, type II.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2008).  Therefore, the Board finds that 
the rating reduction for the veteran's service-connected 
diabetes mellitus, type II, from 40 percent to 20 percent was 
proper.   

C.  Conclusion

The RO's decision to reduce the veteran's evaluation for 
diabetes mellitus, type II, from 40 percent to 20 percent was 
supported by the evidence contained in the record at the time 
of the reduction, and was made in compliance with applicable 
due process laws and regulations; the preponderance of the 
evidence is against any higher evaluation at this time.  The 
preponderance of the evidence is against finding that the 
veteran's diabetes mellitus, type II, warrants a higher 
rating evaluation.  The appeal is accordingly denied.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

Entitlement to restoration of a 40 percent evaluation for 
diabetes mellitus, type II, is denied.

An increased evaluation for diabetes mellitus, type II, in 
excess of 20 percent, is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


